DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 11,089,232 B2
Claims 1 & 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 & 13-19 of US 11,089,232 B2.

Instant – 17/371,479
Patent – US 11,089,232 B2
1. A computer-vision system comprising:
1. An apparatus comprising:
a camera assembly including an image sensor that captures images within its field of view;
a camera assembly fixed to the mount body, the camera assembly including an image sensor that captures images within its field of view
a lighting assembly housing one or more light sources; and

a lighting assembly rotatably coupled to the mount body, the lighting assembly housing one or more light sources 
a controller in electrical communication with the camera assembly to acquire the
images captured by the image sensor and with the lighting assembly to control operation of the one or more light sources, the controller configured to acquire information about an object, to associate a location within the field of view of the image sensor with the object, to point light emitted by the one or more light sources at the location associated
with the object by articulating at least one of the lighting assembly and the one or more light sources, and, based on an image acquired from the camera assembly, to detect change within the field of view of the image sensor corresponding to placement or
removal of the object.
a control-board assembly […], the control-board assembly housing control boards that are in electrical communication with the camera assembly to acquire the images captured by the image sensor and with the lighting assembly to control operation of the one or more light sources, the control boards including one or more processors configured to acquire information about an object, to associate a location within the field of view of the image sensor with the object, to point light emitted by the directional light source at the location associated with the object by rotating the lighting assembly and turning the laser assembly, and, based on an image acquired from the camera assembly, to detect change within the field of view of the image sensor corresponding to placement or removal of the object.


Instant – 17/371,479
Patent – US 11,089,232 B2
7. A computer-vision system comprising:
7. An apparatus comprising:
a lighting assembly housing at least one light source;

a lighting assembly […], the lighting assembly housing a directional light source;
a camera assembly camera assembly housing an RGB (red green blue) camera and a depth camera that capture image information within their fields of view, the camera assembly having a mounting surface upon which the depth camera is fixed, a plurality of support mounts of different heights attached to a frame of the camera assembly; and
a camera assembly […], the camera assembly housing an RGB (red green blue) camera and a depth camera that capture image information within their fields of view, the camera assembly having a mounting surface upon which the depth camera is fixed, a plurality of support mounts of different heights attached to a frame of the camera assembly;
a controller in communication with the camera assembly to receive image information captured by the cameras and with the lighting assembly to control operation of the at least one light source, the controller housing control boards including a processor configured to receive and process images captured by the camera assembly and to operate the at least one light source in response to the processed images.

a control-board assembly […], the control-board assembly being in communication with the camera assembly to receive image information captured by the cameras and with the lighting assembly to control operation of the directional light source, the control-board assembly housing control boards including a processor configured to receive and process images captured by the camera assembly and to operate the directional light source in response to the processed images.



Instant – 17/371,479
Patent – US 11,089,232 B2
8. An apparatus comprising:
13. An apparatus comprising:
a mount body by which to secure the apparatus to a rail, the mount body having a channel sized to receive the rail therethrough, the channel having a sidewall disposed between opposing walls, the sidewall having multiple angled surfaces that determine a full range of angles at which the rail can be secured to the mount body;
a mount body by which to secure the apparatus to a rail, the mount body having a channel sized to receive the rail therethrough, the channel having a sidewall disposed between opposing walls, the sidewall having multiple angled surfaces that determine a full range of angles at which the rail can be secured to the mount body;
a camera assembly attached to the mount body such that the camera has a field of view that faces downwards when the apparatus is secured to the rail; and

a camera assembly housing a camera, the camera assembly being attached to the mount body such that the camera has a field of view that faces downwards when the apparatus is secured to the rail;
a light-guidance assembly movably attached to the mount body, the light- guidance assembly housing one or more light sources, 
a light-guidance assembly rotatably attached to the mount body, the light-guidance assembly housing one or more light sources; and
wherein the camera assembly is in electronic communication with a controller to provide to the controller image information captured by the camera and with the lighting assembly to control operation of the one or more light sources in response to the processed image information.

a control-board assembly […], the control-board assembly being in communication with the camera assembly to receive image information captured by the cameras and with the lighting assembly to control operation of the one or more light sources, the control-board assembly housing control boards configured to receive and process images captured by the camera assembly […] and operate the one or more light sources in response to the processed images.



Regarding claims 1 & 7-8, claims 1, 7 & 13, of US 11,089,232 B2 teaches every claimed feature of claims 1 & 7-8, respectively, as outlined above.

Regarding claims (5-6 & 9-14), claims (5-6 & 9-14) in the instant application correspond to claims (1, 5 & 14-19), respectively, in US 11,089,232 B2. 

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,089,232 B2 in view of Danelski (US 2008/0183328 A1) (hereinafter Danelski).

Regarding claim 2, US 11,089,232 B2 discloses the computer-vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, US 11,089,232 B2 does not disclose the particulars of claim 2.
Danelski teaches of further comprising a guidance system that includes a directional light source of the one or more light sources and an electrical and/or mechanical system for operating at least one of the directional light source or an audio system of the computer-vision system [Paragraph [0023]-[0024] & [0029],  Laser light system 20 directs laser light 25 to each location, to illuminate a spot to direct user to an inventory location].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 11,089,232 B2 with the laser light direction system of Danelski as above, to direct inventory specialists to specific locations for the purposes of picking up or placing items (Danelski, Paragraphs [0029]).

Regarding claim 3, Lert, Becker, Danelski disclose the computer-vision system of claim 2, and are analyzed as previously discussed with respect to the claim.
However, US 11,089,232 B2 does not disclose the particulars of claim 3.
Danelski teaches wherein the guidance system directs light from the directional light source or generates audio from the audio system to instruct a user where the object should be placed [Paragraph [0023]-[0024] & [0029],  Laser light system 20 directs laser light 25 to each location, to illuminate a spot to direct user to an inventory location that an object should be placed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 11,089,232 B2 with the laser light direction system of Danelski as above, to direct inventory specialists to specific locations for the purposes of picking up or placing items (Danelski, Paragraphs [0029]).

Regarding claim 4, Lert, Becker, Danelski disclose the computer-vision system of claim 2, and are analyzed as previously discussed with respect to the claim.
However, US 11,089,232 B2 does not disclose the particulars of claim 4.
Danelski teaches wherein the guidance system directs light from the directional light source or generates audio from the audio system to instruct a user where the object is located for removal from the location [Paragraph [0023]-[0024] & [0029],  Laser light system 20 directs laser light 25 to each location, to illuminate a spot to direct user to an inventory location where an object should be picked up].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 11,089,232 B2 with the laser light direction system of Danelski as above, to direct inventory specialists to specific locations for the purposes of picking up or placing items (Danelski, Paragraphs [0029]).

This is a nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lert, Jr. et al. (US 2017/0313514 A1) (hereinafter Lert) in view of Becker et al. (US 2013/0293684 A1) (hereinafter Becker).

Regarding claim 1, Lert discloses a computer-vision system [Abstract and paragraph [0271], order fulfillment system with machine-vision subsystem 534, as computer-vision system] comprising: 
a camera assembly including an image sensor that captures images within its field of view [Paragraph [0271], Fig. 21A, machine-vision subsystem 534 attached to arm bar containing camera assembly, wherein cameras contain image sensors to capture images within camera’s field of view (FOV)]; 
a lighting assembly housing one or more light sources [Paragraph [0271], Fig. 21A, Target illuminators, as lighting assembly, being a laser or spotlight, are mounted with camera assembly, being able to be aimed at any location within any Tote in camera’s FOV]; and 
a controller in electrical communication with the camera assembly to acquire the images captured by the image sensor and with the lighting assembly to control operation of the one or more light sources [Paragraph [0267]-[0272], Fig. 21A, Cameras and target illuminators connected to vision computer workstation control computer, as controller, that activates two target illuminators and displays captured images from MVS onto screen], the controller configured to acquire information about an object [Paragraph [0267]-[0272], Fig. 21A, Picker interface where workstation control computer receives information from picker using display screen 536], to associate a location within the field of view of the image sensor with the object, to point light emitted by the one or more light sources at the location associated with the object [Paragraph [0271]-[0272], Fig. 21A, Cameras and target illuminators are programmed to track and follow picker’s hands, wherein the target illuminators are able to be aimed at any location within any Tote in camera’s FOV], and, based on an image acquired from the camera assembly, to detect change within the field of view of the image sensor corresponding to placement or removal of the object [Paragraph [0271]-[0272], Fig. 21A, MVS captures "before" image of P-Tote and target O-Totes; workstation control computer displays on screen the number of caches remaining to be picked for current order-line and synthesizes voice input of same information through headphones. MYS tracks motion of picker's hands during a pick by means of camera looking down on P-Tote and verifies that picker is picking correct SKU; when hand clears pick zone with picked each].
However, Lert does not explicitly disclose to point light emitted by the one or more light sources at the location associated with the object by articulating at least one of the lighting assembly and the one or more light sources.
Becker teaches to point light emitted by the one or more light sources at the location associated with the object by articulating at least one of the lighting assembly and the one or more light sources [Paragraph [0026], [0030] & [0082],  Housing 22 includes a projector 28; projector 28 emits light 30 onto a surface 32 of an object 34, and transmits a pattern formed a swept line of light or a swept point of light, or be automatically rotated to different directions, as articulating light assembly].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lert with the rotatable line scanner and control boards and circuitry of Becker as above, to rotate and direct the line scanner in different directions to eliminate multipath interface, and include the control circuit boards to activate and actuate the automatic program operations (Becker, Paragraphs [0082] & [0108]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lert, Jr. et al. (US 2017/0313514 A1) (hereinafter Lert) and Becker et al. (US 2013/0293684 A1) (hereinafter Becker) in view of Danelski (US 2008/0183328 A1) (hereinafter Danelski).

Regarding claim 2, Lert and Becker disclose the computer-vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Lert and Becker do not explicitly disclose the particulars of claim 2.
Danelski teaches of further comprising a guidance system that includes a directional light source of the one or more light sources and an electrical and/or mechanical system for operating at least one of the directional light source or an audio system of the computer-vision system [Paragraph [0023]-[0024] & [0029],  Laser light system 20 directs laser light 25 to each location, to illuminate a spot to direct user to an inventory location].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lert with the laser light direction system of Danelski as above, to direct inventory specialists to specific locations for the purposes of picking up or placing items (Danelski, Paragraphs [0029]).

Regarding claim 3, Lert, Becker, Danelski disclose the computer-vision system of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Danelski teaches wherein the guidance system directs light from the directional light source or generates audio from the audio system to instruct a user where the object should be placed [Paragraph [0023]-[0024] & [0029],  Laser light system 20 directs laser light 25 to each location, to illuminate a spot to direct user to an inventory location that an object should be placed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lert with the laser light direction system of Danelski as above, to direct inventory specialists to specific locations for the purposes of picking up or placing items (Danelski, Paragraphs [0029]).

Regarding claim 4, Lert, Becker, Danelski disclose the computer-vision system of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Danelski teaches wherein the guidance system directs light from the directional light source or generates audio from the audio system to instruct a user where the object is located for removal from the location [Paragraph [0023]-[0024] & [0029],  Laser light system 20 directs laser light 25 to each location, to illuminate a spot to direct user to an inventory location where an object should be picked up].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lert with the laser light direction system of Danelski as above, to direct inventory specialists to specific locations for the purposes of picking up or placing items (Danelski, Paragraphs [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lert, Jr. et al. (US 2017/0313514 A1) (hereinafter Lert) and Becker et al. (US 2013/0293684 A1) (hereinafter Becker) in view of Seagraves et al. (WO 2018/067127 A1) (hereinafter Seagraves).

Regarding claim 6, Lert and Becker disclose the computer-vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Lert and Becker do not explicitly disclose the particulars of claim 6.
Seagraves teaches of further comprising:
a bracket with two arms and a mounting surface [Paragraph [0011]-[0023],  Frame 102, containing two arms on the left and right, and frame member 102a, as mounting surface]; and
a channel bar attached between ends of the two arms, the channel bar having dimensions adapted to fit closely within [Paragraph [0011]-[0023], top bar connecting left arm of frame 102 to right arm of frame 102, as channel bar, and therefore has dimensions fit the two arms].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lert with the adjustable platform height of Seagraves as above, to facilitate the mounting of camera sensors to be positioned with an appropriate field of view (Seagraves, Paragraphs [0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lert, Jr. et al. (US 2017/0313514 A1) (hereinafter Lert) in view of Seagraves et al. (WO 2018/067127 A1) (hereinafter Seagraves).

Regarding claim 7, Lert discloses a computer-vision system comprising:
a lighting assembly housing at least one light source [Paragraph [0271], Fig. 21A, Target illuminators, as lighting assembly, being a laser or spotlight, are mounted with camera assembly, being able to be aimed at any location within any Tote in camera’s FOV];
a camera assembly camera assembly housing a camera and a depth camera that capture image information within their fields of view [Paragraph [0271], Fig. 21A, machine-vision subsystem 534 attached to arm bar containing camera assembly, wherein cameras contain image sensors to capture images within camera’s field of view (FOV)]; and
a controller in communication with the camera assembly to receive image information captured by the cameras and with the lighting assembly to control operation of the at least one light source [Paragraph [0267]-[0272], Fig. 21A, Cameras and target illuminators connected to vision computer workstation control computer, as control board assembly, that activates two target illuminators and displays captured images from MVS onto screen], the controller housing control boards including a processor [Paragraph [0267]-[0272], Fig. 21A, vision computer workstation control computer, contains a CPU] configured to receive and process images captured by the camera assembly and to operate the at least one light source in response to the processed images [Paragraph [0267]-[0272], Fig. 21A, Cameras and target illuminators connected to vision computer workstation control computer, as control board assembly, that activates two target illuminators and displays captured images from MVS onto screen].
However, Lert does not explicitly disclose a camera assembly camera assembly housing an RGB (red green blue) camera and a depth camera, the camera assembly having a mounting surface upon which the depth camera is fixed, a plurality of support mounts of different heights attached to a frame of the camera assembly.
Seagraves teaches of a camera assembly camera assembly housing an RGB (red green blue) camera and a depth camera [Paragraphs [0018]-[0019], Camera 122 and depth sensor 124], the camera assembly having a mounting surface upon which the depth camera is fixed [Paragraph [0011]-[0023],  frame member 102a, as mounting surface with mounted camera and depth sensor], a plurality of support mounts of different heights attached to a frame of the camera assembly [Paragraph [0011]-[0023], Chain and belt 110 of a platform actuator 108 that creates plurality of support mounts of different heights, all attached to frame 102].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lert with the adjustable platform height of Seagraves as above, to facilitate the mounting of camera sensors to be positioned with an appropriate field of view (Seagraves, Paragraphs [0019]).

Allowable Subject Matter
Claims 5 & 8-14 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 & 8 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including wherein the camera assembly further comprises a depth sensor fixed to a mounting surface and a plurality of support mounts of different heights attached to a frame of the camera assembly, and wherein the image sensor is mounted to a board held by the plurality of support mounts at a non-zero offset angle relative to the mounting surface upon which the depth sensor is fixed; and the channel having a sidewall disposed between opposing walls, the sidewall having multiple angled surfaces that determine a full range of angles at which the rail can be secured to the mount body

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487